DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-13, 15-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160155965 A1 (KUSUURA; Takahisa) in view of US 20150340004 A1 (PANG; Hee Suk) and US 20160161983 A1 (Lee; Jung Hun et al.)


    PNG
    media_image1.png
    436
    566
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    381
    333
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    280
    436
    media_image3.png
    Greyscale


Per claims 1 and 10, Kusuura teaches a display device [100] comprising: a housing [105] having an accommodating space [cavity housing rollers] and an opening allowing the accommodating space to communicate with an outside [110]: a first rolling structure [115] and a second rolling structure in the accommodating space [125]; a first flexible display screen [120] having a first display surface [120] and a first surface away from the first display surface [123]; a second flexible support [130] having a second flat surface [130] and a second surface away from the second flat surface [132]; a first engagement structure on the first surface [124]; and a second engagement structure on the second surface [133]; wherein the first flexible display screen and the second flexible support are fixedly connected via an engagement between the first engagement structure and the second engagement structure [see figure 1], wherein at least one part of the first flexible display screen is wound on the first rolling structure [see figure 1], and an end of the first flexible display screen away from the first rolling structure extends to the opening [end near 135]; at least one part of the second flexible support is wound on the second rolling structure [see figure 1], and an end of the second flexibly support away from the second rolling structure extends to the opening the first flexible display screen is driven to extend out of the housing through the opening [see end near 135 and figure]; wherein portions of the first flexible display screen and the second flexible support, that extend out of the accommodating space through the opening are fixedly connected via an engagement between the first engagement structure and the second engagement structure [see figure 1], wherein at least one of the first display surface and the second display surface is a curved surface  [when in the rolled position the display surfaces are curved and when in the extended position the display surfaces are planar, thus when have extended the first and second display surface are curved in the rolled position and at the same time planar at the extended portion, see figure 1], the first display surface and the second display surface are oriented towards different directions [the top display surface is oriented in the counter-clockwise direction and the bottom display are oriented in a clockwise direction], and an angle defined between the first display surface and the second display surface is greater than zero degrees [see figure 1, the angle between the display just prior to the initial interlocking point is greater than zero]; and wherein the first engagement structure includes a plurality of first meshing teeth [124]; the second engagement structure includes a plurality of second meshing teeth [133]; and the plurality of the first meshing teeth are engaged with the plurality of second meshing teeth [see figure 1],  wherein the display device further includes: a housing [105] having an accommodating space [interior space of housing 105] and an opening allowing the accommodating space to communicate with an outside [110]; a first rolling structure and a second rolling structure in the accommodating space [125]; wherein at least one part of the first flexible display screen is wound on the first rolling structure [see figure 1, 120]; at least some of plurality of first meshing teeth are located between the first rolling structure and the at least one part of the first flexible display screen and are near with the first rolling structure [see the rolled display portion where the display is adjacent to the teeth at about the second layer in the roll]; at least one part of the second flexible display screen is wound on the second rolling structure; at least some of plurality of plurality of second meshing teeth are located between the  second rolling structure and the at least one part of the second flexible display screen, and are near with the second rolling structure [see the rolled display portion where the is adjacent to the teeth at about the second layer in the rolled display].  
Kusuura does not explicitly mention that the second flexible support is a second display screen.  However, Pang teaches incorporating a second flexibly support 20 as being a display screen.  See paragraph 0114.  Creating a display viewable from two different planar sides would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Pang with Kusuura.  
Kusuura lacks the at least one part of the first flexible display screen and are in contact with the first rolling structure.  However, Lee’s figure 1 teaches a roller variation including a first and second display screen support with teeth in contact with the first and second rolling structure.  Choi teaches at paragraph 0007 that easy rolling and unrolling would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Choi with Kusuura.  
Per claim 2, Kusuura in view of Pang and Lee teaches the display device according to claim 1, wherein the first surface and the second surface are oppositely arranged [see figure 1].  
Per claim 3, Kusuura in view of Pang and Lee teaches the display device according to claim 2, wherein the first display surface and the second display surface are located two sides of the display device: the first engagement structure and the second engagement structure are located between the first surface and the second surface and are detachably engaged with each other [inherent to the combination, see the above figures].  
Per claims 5 and 12, Kusurra in view of Pang teaches the display device according to claim 4, wherein each of the plurality of first meshing teeth and the plurality of second meshing teeth is a trapezoidal tooth [see figure 1].  
Per claims 8 and 19, Kusuura in view of Pang and Lee teaches the display device according to claim 4.  Kusuura in view of Pang lacks, but common knowledge teaches, the first surface is provided with a first flexible protective layer; the second surface is provided with a second flexible protective layer; the plurality of first meshing teeth are provided on the first flexible protective layer: and the plurality of the second meshing teeth are provided on the second flexible protective layer.  Improved display and teeth protection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claims 9 and 13, Kusuura in view of Pang and Lee teaches the display device according to claim 1, wherein the display device further includes: a housing [105] having an accommodating space [cavity holding rollers] and an opening allowing the accommodating space to communicate with an outside [110], a first rolling structure and a second rolling structure in the accommodating space [115,125]: wherein at least one part of the first flexible display screen is wound on the first rolling structure; at least one part of the second flexible display screen is wound on the second rolling structure [see figure 1]; an end of the first flexible display screen away from the first rolling structure extends to the opening: an end of the second flexible display screen away from the second rolling structure extends to the opening [see figure 1, end near 135]; the first rolling structure drives the first flexible display screen to extend out of or retract into the accommodating space of the housing through the opening; the second rolling structure drives the second flexible display screen to extend out of or retract into the accommodating space of the housing through the opening [see figure 1]; the first engagement structure in the accommodating space and the second engagement structure in the accommodating space are separated from each other [see separation near the rollers]; the first engagement structure and the second engagement structure, which extend out of the accommodating space through the opening, are engaged with each other [see figure 1].  
Per claim 15, Kusuura in view of Pang and Lee teaches the display device according to claim 13, wherein the display device further includes a fixing structure located outside of the housing; the end of the first flexible display screen away from the first rolling structure is connected with the fixing structure: the end of the second flexible display screen away from the second rolling structure is connected with the fixing structure; when the fixing structure is applied with a pulling force away from the opening, the first rolling structure and the second rolling structure are driven to rotate by the first flexible display screen and the second flexible display screen, respectively, thereby enabling the first flexible display screen and the second flexible display screen to be in the first state [135].  
Per claims 16 and 18, Kusuura in view Pang and Lee teaches the display device according to claim 10.  Kusuura in view of Pang lacks, but common knowledge teaches, a self-locking structure configured to lock the first rolling structure and the second rolling structure, thereby keeping the portions of the first flexible display screen and the second flexible display screen, that extend out of the housing through the opening, unchanged: a control button coupled with the self-locking structure and configured to switch the self-locking structure between a state of locking the first rolling structure and the second rolling structure and a state of unlocking the first rolling structure and the second rolling structure; and wherein each of the first rolling structure and the second rolling structure includes a rolling wheel; the self-locking structure includes a ratchet wheel provided coaxially with the rolling wheel, and a pawl in engagement with the ratchet.  Such a rachet system was well known for maintaining object or in this case the display screens in a specific position or a viewable position.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 17, Kusuura in view of Pang and Lee teach the display device according to claim 15.  Kusuura in view of Pang lacks, but common knowledge teaches, an elastic element disposed on each of the first rolling structure and the second rolling structure; the elastic element is configured to, when the pulling force on the fixing structure disappears, under action of clastic force, drive the first rolling structure and the second rolling structure to rotate, thereby enabling the first flexible display screen and the second flexible display screen to be in the second state in order to create an auto-retraction feature.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 21, Kusuura in view of Pang and Lee teaches the display device according to claim 10, wherein a first guide surface and a second guide surface are defined in the housing at the opening [see figure 1]; the first guide surface and the second guide surface are parallel to each other [see figure 1, the displays at the opening are parallel]; the first flexible display screen and the second flexible display screen respectively abut the first guide surface and the second guide surface when the first flexible display screen and the second flexible display screen extend out of the housing through the opening [see figure 1].   
Per claims 22 and 25, Kusuura in view of Pang and Lee teaches the display device according to claim 1, wherein the at least some of plurality of first meshing teeth are in direct contact with the first rolling structure; and the at least some of plurality of plurality of second meshing teeth are in direct contact with the second rolling structure [inherent to the combination of Lee with Kusuura].  
Per claim 23-24, Kusuura in view of Pang and Lee teaches the display device according to claim 1, wherein at least one of the first display surface and the second display surface is a curved surface; the first display surface and the second display surface are oriented towards different directions, and an angle defined between the first display surface and the second display surface is greater than zero degrees [inherent to the combination of Lee with Kusuura].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160155965 A1 (KUSUURA; Takahisa) in view of US 20150340004 A1 (PANG; Hee Suk) and US 20160161983 A1 (CHOI K et al.), as applied to claims 1-3, 5, 8-10, and 12-13 above, and further in view of US 20200043386 A1 (KIM; JeongHun).

    PNG
    media_image4.png
    593
    396
    media_image4.png
    Greyscale
	
Per claim 14, Kusuura in view of Pang and Lee teaches the display device according to claim 13.  Kusuura in view of Pang lacks, but Kim teaches, the display device further includes a meshing separator disposed within the accommodating space; the meshing separator is configured to, in the second state, when the first flexible display screen and the second flexible display screen move into the accommodating space from the outside of the housing, separate the first engagement structure and the second engagement structure which are engaged with each other, from each other at the opening [198].  A separator would improve the operation of the separating of the display.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim with Kusuura in view of Pang.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8-10, 12-13, 14-19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding newly added limitations that includes the teeth contacting the rollers, please see the rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871